ACCEPTED
                                                                                                                                       06-15-00187-CR
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
                                                                                                                                 11/11/2015 9:49:56 AM
                                                                                                                                      DEBBIE AUTREY
Appellate Docket Number:                                                                                                                        CLERK

Appellate Case Style: Style:    !Alejandro Garcia

                          Vs.   State of Texas
                                                                                                                 FILED IN
                                                                                                          6th COURT OF APPEALS
Companion Case:                                                                                             TEXARKANA, TEXAS
                                                                                                          11/11/2015 9:49:56 AM
                                                                                                               DEBBIE AUTREY
                                                                                                                   Clerk
Amended/corrected statement:      D
                                                 DOCKETING STATEMENT (Criminal)
                                               Appell ate Court: 6th Court of Appeals ·
                                   (to be filed in the court of appeals upon perfection of appeal under T RAP 32)

J. Appellant                                                              II. Appellant Attorney(s)

First Name:                                                               ~ Lead Attorney

Middle Name:                                                              First Name:     Robert

Last Name:                                                                Middle Name:    Lee
Suffix:                                                                   Last Name:      Cole
Appellant Incarcerated?    ~ Yes      D   No                              Suffix:   Jr.
Amount of Bond: .,__,,.....__ _ _ __                                      ~Appoi nted                 D   District/County Attorney
Pro Se:   0                                                               D Retai ned                 D   Public Defender
                                                                          Firm Name:        Law Office of Robert Cole
                                                                          Address I :
                                                                          Address 2:
                                                                          City:           Longv:iew
                                                                          State:                                Zip+4:   75601
                                                                          Telephone:                              ext.
                                                                          Fax:
                                                                          Email :
                                                                          SBN:

                                                                                                                         Add Another Appellan
                                                                                                                               Attorney




                                                                   Page I of 5
 III. Appellee                                                                      IV. AppeJlee Attorney(s)

First Name:                                                                        rgj Lead Attorney
Middle Name:                                                                       First Name:

Last Name:                                                                          Middle Name:

Suffix:   -                                                                         Last Name:
Appellee Incarcerated?        0   Yes    IZI No                                     Suffix:

Amount of Bond: ....   --~-~~~........,
                                                                                   0      Appoi nted         rg) District/County Attorney
Pro Se:   Q                                                                        0      Retained           0   Public Defender
                                                                                    Firm Name:            Gregg Counl:y District Attorney's Office
                                                                                    Address I :         101 E. Methvin, Suite 333
                                                                                    Address 2:
                                                                                    City:               Longview
                                                                                    State:     Texas                        Zip+4:     75601
                                                                                    Telephone:          903-236-8440            ext.
                                                                                    Fax :      903-236-8490
                                                                                    Email:     zan.brown@co.gregg.tx. us
                                                                                                                                       Add Another Appellee/
                                                                                    SBN:       03205900                                        Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                      Was the trial by:      [gJ jury or 0 non-jury?
or type of case):                                                                  Date notice of appeal filed in trial court: November 30, 2015
Type of Judgment: l_J!!!'Y
                     _..._T_r_ia_l _ _ _ __
                                                                                    If mailed to the trial court clerk, also give the date mailed:



Offense charged:
Date of offense:                                                                    Is the appeal from a pre-trial order?   0    Yes rgj No

Defendant's plea: iNot Guilty                                                       Does the appeal involve the constitutionality or the validity ofa
                                                                                    statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                   0      Yes [gj No
IZI Yes 0     No

VI. Actions Extending Time To Perfect Appeal

Motion for New Tri al:            IZI Yes 0       No       If yes, date filed:
Motion in A1Test of Judgment: [g] Yes         0   No       If yes, date filed: A u~st 13, 2015

Other:    0   Yes   1Z1 No                                 If yes, date filed:

If other, please specify:    -------------------"'----~----·--·----~~-~-

VII. lndigency Of Party:      (~ttacb    file-stamped Ct_>PY of motion and affidavit)


Motion and affidavit filed:    [gj Yes    0   No       0    NA         If yes, date filed : December 31, 2013
                                                       [gj NA
Date of order:                                         0    NA
Ruling on motion: rgj Granted      0     Deni ed       0    NA         If granted or denied, date of ruling: Dece ber 31 2013




                                                                             Page 2 of5
 Vlll. Trial Court And Record

                                                                     Clerk's Record:

County:                                                              Trial Court Clerk:   IZ] District 0 County
Trial Court Docket Number (Cause no) :      43527-8                  Was clerk's record requested?       IZ] Yes 0 No
Trial Court Judge (who tried or disposed of the case):               If yes, date requested: Oct 30, 2015
                                                                     lfno. date it wi ll be requested:
First Name:                                                          Were payment arrangements made with clerk?




Suffix:
Address I:


City:
State:
Telephone:
Fax:
Emai l:



Reporter's or Recorder's Record:
Is there a reporter's record? IZ] Yes 0 No
Was reporter's record requested?    ~Yes     0No
Was the reporter's record electronically recorded? ~ Yes 0   No
If yes, date requested: _ _,_ _,_

Were payment arrangements made with the court reporter/court recorder?      0Yes 0No IZ] Indi gent



!ZI    Court Reporter                 0   Court Recorder
D      Official                       D   Substitute


First Name:
Middle Name:
Last Name:
Suffix:
Address I :
Address 2:
City :
State:


Fax:
Email:



                                                              Page 3 of 5
 IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
                                                                                          Court:

Style:




 X. Signature


Signature of counsel (or Pro Se Party)                                                  Date: November l L, 2015

                                                                                        State Bar No: 04547800
Printed Name:

Electronic Signature:                                                                   Name: Robert L. Cole, Jr.
         (Optional)


Xl. Certificate of Service

 The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
 order or judgment as follows on ovember 11 2015




Signature of counsel (or pro se party)                             Electronic Signature: (sf Robert L. Cole, Jr.
                                                                          (Optional)


                                                                   State Bar No.:      ,04547800
Person Served:
Certificate of Service Requirements (TRAP 9 .5( e)): A certificate of serv ice must be signed by the person who made the service and must
state:
                             ( I) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the paity represen ted by that attorney




                                                                    Page 4 of 5
Please enter the following for each person served:



Manner Served: eServe

First Name:
Middle Name:

Last Name:
Suffix:



Address 1:
Address 2:

City :
State     .....
             ex...as
                  ...______

Telephone:       903-236-8440         ext.
Fax:      &03-236-8490

Email :




                                                     Page 5 of 5